Title: From James Madison to Caesar Augustus Rodney, 17 April 1807
From: Madison, James
To: Rodney, Caesar Augustus



Dear Sir
Washington Apl. 17. 1807

The inclosed letter was sent to me on the supposition that some step might be necessary to be taken here you being at the time in Philada.  The writers of the letter however have proceeded on a mistake as to the allowance to Witnesses.  The act of Feby. 28. 1799. makes it 5 Cents per mile equal at this season to near two dollars a day, and 1¼ dols. during attendance on the Court.  The Marshall will of course apprize the attending Witnesses of their legal claim, and there is not time now to take any steps as to those who may not have already undertaken the Journey.  The President suggests that the Witnesses agst. White ought to be got to Richmond for the trial of Burr.  Have your arrangements included the case, or is there anything to be done, that can be added from this place?  Yrs. very sincerely

James Madison

